PD-0861&0862-15
                    MO.



                                                                                 COURT OF CRIMINAL APPEALS
                                             IN    THE

                           COURT       OF   CRIMINAL       APPEALS                     JUL 14 2015
                                       AUSTIN,      TEXAS

                                                                                    Abel Acosta, Clerk

                                  STEVEN      ERIC       BREED
                                        Petitioner

                                               v.



                                 THE    STATE       OF   TEXAS
                                        Respondent


                                                                                        FILED IN
                                                                               COURT OF CRIMINAL APPEALS
                      From Appeal No. 13-13-00382-CR
                                             No.    13-13-00383-CR                     JUL 14 2015
                          Trial    Cause      No.       F12-00533-V
                                                                                     Abel Acosta, Clerk
                                              No.       F12-51946-Y


               292nd District Court Dallas County/ Texas

              FIRST   MOTION      FOR       EXTENSION OF         TIME   TO   FILE

                     PETITION      FOR      DISCRETIONARY REVIEW



    TO THE    HONORABLE      JUDGE     OF    THE    COURT      OF   CRIMINAL    APPEALS:


    Comes    now/   Steven      Eric   Breed/       Petitioner Pro Se,           and    files     this

Motion for an extension of 90                (ninety)          days in which to file a

Petition for Discretionary Review.                      In support of this motion/

Petitioner shows the Court the following:

                                               I.


    The    Petitioner     was    convicted         in    the   292nd    District     Court   of


Dallas County/      Texas of the offense of Burglary in Cause No.                            F12-

00533-V and F12-51946-V,           styled State of Texas vs. Steven Eric

Breed.    The Petitioner appealed to the Court of Appeals/ Thirteenth

District of Texas/        Corpus Christi. The case was affirmed on 6-11-2015.
                                      II.


    The present deadline for filing the Petition for Discretionary

Review is 7-11-15. The Petitioner" has not requested any extention

prior to this request.

                                     III.


    Petitioner's request for an extension is based upon the following

facts:    Petitioner was   not notified of   the decision of    the court          of

appeals in affirming his case until" 6-20-2015. Since that time

Petitioner has been attempting to g'ain legal representation in this

matter. His attorney on appeal has.informed Petitioner that he will

not represent him on the Petition for Discretionary Review.

    WHEREFORE,    Petitioner prays, this Court grant this motion and

extend the deadline for filing .the Petition for Discretionary .Review

in Case   No.                      to 9^9-2015.




                                                          ren   Eric     Breed
                                                      Petitioner,Pro Se
                                                      TDC# 1859585
                                                      Huntsville Unit
                                                      815  12th Street
                                                      Huntsville, Tx 77348

                           CERTIFICATE OF   SERVICE

    I certify that a true and correct copy of the above and foregoing

First Motion for Extension of Time to File a Petition for Discretionary

Review; has been forwarded by U.S. Mail, postage prepaid, first class,

to the Attorney for State, Dallas County Texas, and to the State

Prosecuting Attorney, P.O.Box 12405, Austin, TX 78711 on           \ .    •
day of    July         ,   2015.



                                                         tion      Pro        Se
                                                                   v.